DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 1/25/2021, are accepted and appreciated by the examiner.  Examiner notes that claim 1 for the claims filed 1/25/2021 has the status identifier as “(Original)”, but Examiner has viewed the claims to be “previously presented”, and reflect claim 1 of the claims filed 03/19/2020.
Response to Arguments
Applicant’s arguments filed 1/25/2021 have been fully considered but they are not persuasive.  With regards to the 35 U.S.C. §103 Rejection, Applicant argues, “Applicant asserts that Ni fails to teach or suggest the use of "mud gas isotope logging data" as recited in claim 1.”  However Examiner respectfully disagrees.  Examiner views Ni to teach mud gas isotope logging data as the delta 13C% values in Table 3.  Examiner further notes that carbon isotope values are from various Sites and Wells and Figures 2 shows the Stratigraphic histogram of the Kuqa depression and the Lithologic description.  Applicant further argues, Ni does not teach determining a relationship between vitrinite reflectance equivalent and isotopic values as recited in independent claim 1.  However Examiner respectfully disagrees.  A relationship between vitrinite 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 9 recites “receiving, from the mud gas isotope logging system, mud gas isotope logging data for each of the plurality of exploration wells”. There is insufficient antecedent basis for the limitation “the plurality of exploration wells”.  It is not clear what “the plurality of exploration wells is referring to.	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ni (“Using carbon and hydrogen isotopes to quantify gas maturity, formation temperature, and formation age –specific applications for gas fields from the Tarim Basin, China”).
	With respect to Claim 1 Ni teaches	A method for determining the thermal maturity of a first rock formation in a geological region of interest for hydrocarbon production (See title), comprising: 	drilling a plurality of exploration wells to access the first rock formation (See Table 3 Column Site and Well); 	obtaining mud gas isotope logging data for each of the plurality of exploration wells, the mud gas isotope logging data comprising first isotopic values associated with (See Table 3 Column delta 13C %); 	obtaining a plurality of first vitrinite reflectance equivalent values for each of the plurality of exploration wells (See Table 3 Column Temp); 	determining, using the plurality of first vitrinite reflectance equivalent values, a relationship between vitrinite reflectance equivalent and the first isotopic values, the vitrinite reflectance equivalent based on the isotopic values indicating a thermal maturity of the rock formation (See Table 3.  The relationship has been interpreted as the table itself which shows a relationship between columns and rows and the corresponding values.); 	determining a second vitrinite reflectance equivalent value using the relationship and second isotopic values associated with an additional exploration well accessing a second rock formation (See table 3); and 	However Ni is silent to the language of	identifying a thermal maturity of the second rock formation using the second vitrinite reflectance equivalent value determined from the second isotopic values associated with the additional exploration well accessing a second rock formation.	Nevertheless one of ordinary skill in the art would	identifying a thermal maturity of the second rock formation using the second vitrinite reflectance equivalent value determined from the second isotopic values associated with the additional exploration well accessing a second rock formation.	because Ni teaches table 3 which shows the values of the thermal maturity and vitirnite reflectance equivalent value and isotopic values at various wells and therefore identifying the thermal maturity would be no more than looking at the values within the (See Table 3). 	With respect to Claim 4 Ni teaches	The method of claim 1, 	wherein the mud gas comprises methane and the isotope comprises carbon-13 (See Table 3 Column CH4 and delta 13C).	With respect to Claim 5 Ni teaches	The method of claim 1, 	wherein the mud gas comprises hydrogen and the isotope comprises deuterium (See Table 3). 
	With respect to Claim 6 Ni teaches	The method of claim 1, 	wherein obtaining the vitrinite reflectance equivalent for each of the plurality of exploration wells comprises: 	determining, for each of the plurality of exploration wells, a temperature at which (See Table 3 and Page 280-281 subsection 3.2 Kinetic hydrogen isotope fractionation and Page 290 Section Conclusion);  and 	calculating the vitrinite reflectance equivalent from the temperature for each of the plurality of exploration wells (See Table 3). 	With respect to Claim 16 Ni teaches	A method for determining the thermal maturity of a rock formation in a geological region of interest for hydrocarbon production (See Title), comprising:	obtaining a carbon-13 isotopic value from a mud gas isotope logging system, the carbon-13 isotopic value associated with a mud gas (See table 3 and Page 280 subsection 3.1 samples);	determining a vitrinite reflectance equivalent from the carbon-13 isotopic value; and (See Table 3)	comparing the vitrinite reflectance equivalent to a range of vitrinite reflectance values (See Table 3)	However Ni is silent to the language of	comparing the vitrinite reflectance equivalent to a range of vitrinite reflectance values to identify a thermal maturity of the rock formation.		Nevertheless one of ordinary skill in the art would	comparing the vitrinite reflectance equivalent to a range of vitrinite reflectance values to identify a thermal maturity of the rock formation.(See Table 3 Column CH4 and delta 13C)..	With respect to Claim 18 Ni teaches	The method of claim 16, comprising identifying a drilling location in the geological region of interest for hydrocarbon production using the thermal maturity. (See Table 3 Column CH4 and delta 13C).
Claims 7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Ni (“Using carbon and hydrogen isotopes to quantify gas maturity, formation temperature, and formation age –specific applications for gas fields from the Tarim Basin, China”) as applied to claim 1 above, and further in view of Williams (US 2015/0198577 A1).
	With respect to Claim 7 Ni is silent to the language of	The method of claim 1, (See Para[0046] and Fig 9A);  and 	calculating the vitrinite reflectance equivalent from the bitumen amount for each of the plurality of exploration wells (See Para[0046] and Fig 9A).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ni and determine and calculating the vitrinite reflectance equivalent from the bitumen such as that of Williams.	One of ordinary skill would have been motivated to modify Ni because establishing a relationship between bitumen and temperature and vitrinite reflectance would allow one to easily determine values due to the correlation and be cost efficient.	With respect to Claim 8 Ni is silent to the language of	The method of claim 1, 	wherein determining a relationship between vitrinite reflectance equivalent and (See Para[0046] and Fig 9A).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ni and perform a least squares regression analysis such as that of Williams.	One of ordinary skill would have been motivated to modify Ni because establishing a relationship between bitumen and temperature and vitrinite reflectance would allow one to easily determine values due to the correlation and be cost efficient. A least squares fit would establish how reliable the correlations between the parameters are.
Claims 9, 11-13 /are rejected under 35 U.S.C. 103 as being unpatentable over Ni (“Using carbon and hydrogen isotopes to quantify gas maturity, formation temperature, and formation age –specific applications for gas fields from the Tarim Basin, China”) in view of Lawson (US 2016/0084817 A1).
	With respect to Claim 9 Ni teaches	A system for determining the thermal maturity of a first rock formation in a geological region of interest for hydrocarbon production, the system comprising (See Title): 	a mud gas isotope logging system configured to receive mud gas and determine isotopic values of associated with an isotope in the mud gas (See Page 280 Section 3.1 Samples); 	a thermal maturity determination processing system comprising a processor and a non- transitory computer-readable memory accessible by the processor, the memory having executable code stored thereon, the executable code comprising a set of instructions that causes the processor to perform operations comprising: 	receiving, from the mud gas isotope logging system, mud gas isotope logging data for each of the plurality of exploration wells, the mud gas isotope logging data comprising first isotopic values associated with the isotope in the mud gas (See Table 3 Column delta 13C %); 	obtaining a plurality of first vitrinite reflectance equivalent values for each of the plurality of exploration wells, the plurality of first vitrinite reflectance equivalent values determined from a core sample from each of the plurality of exploration wells (See Table 3 Column Temp); and 		determining, using the plurality of first vitrinite reflectance equivalent values, a relationship between vitrinite reflectance equivalent and the first isotopic values, the vitrinite reflectance equivalent based on the isotopic values indicating a thermal maturity of the rock formation (See Table 3.  The relationship has been interpreted as the table itself which shows a relationship between columns and rows and the corresponding values.); 	determining a second vitrinite reflectance equivalent value using the relationship (See table 3); and	However Ni is silent to the language of 	a thermal maturity determination processing system comprising a processor and a non- transitory computer-readable memory accessible by the processor, the memory having executable code stored thereon, the executable code comprising a set of instructions that causes the processor to perform operations comprising:	identifying a thermal maturity of the second rock formation using the second vitrinite reflectance equivalent value determined from the second isotopic values associated with the additional exploration well accessing a second rock formation.	Nevertheless Lawson teaches	a thermal maturity determination processing system comprising a processor and a non- transitory computer-readable memory accessible by the processor, the memory having executable code stored thereon, the executable code comprising a set of instructions that causes the processor to perform operations comprising: (See Para[0008]).	Furthermore one of ordinary skill in the art would	identifying a thermal maturity of the second rock formation using the second vitrinite reflectance equivalent value determined from the second isotopic values associated with the additional exploration well accessing a second rock formation	because Ni teaches table 3 which shows the values of the thermal maturity and vitirnite reflectance equivalent value and isotopic values at various wells and therefore identifying the thermal maturity would be no more than looking at the values within the (See Table 3 Column CH4 and delta 13C).	With respect to Claim 12 Ni teaches	The system of claim 9, wherein the mud gas comprises hydrogen and the isotope comprises deuterium. (See Table 3)	With respect to Claim 13 Ni teaches	The system of claim 9, 	wherein obtaining a vitrinite reflectance equivalent for each of the plurality of exploration wells comprises:	determining, for each of the plurality of exploration wells, a temperature at which the maximum rate of hydrocarbon generation occurs in a kerogen sample from the respective exploration well during a pyrolysis analysis(See Table 3 and Page 280-281 subsection 3.2 Kinetic hydrogen isotope fractionation and Page 290 Section Conclusion); and(See Table 3).


Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ni (“Using carbon and hydrogen isotopes to quantify gas maturity, formation temperature, and formation age –specific applications for gas fields from the Tarim Basin, China”) in view of Lawson (US 2016/0084817 A1) as applied to claim 9 above, and further in view of Williams (US 2015/0198577 A1).
	With respect to Claim 14 Ni is silent to the language of	The system of claim 9, 	wherein obtaining a vitrinite reflectance equivalent for each of the plurality of exploration wells comprises:	determining an amount of bitumen in a core sample obtained from the respective exploration well; and	calculating the vitrinite reflectance from the bitumen amount for each of the plurality of exploration wells.	Nevertheless Williams teaches	wherein obtaining the vitrinite reflectance equivalent for each of the plurality of exploration wells comprises: 	determining an amount of bitumen in a core sample obtained from the respective exploration well;  and calculating the vitrinite reflectance equivalent from the bitumen (See Para[0046] and Fig 9A).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ni and determine and calculating the vitrinite reflectance equivalent from the bitumen such as that of Williams.	One of ordinary skill would have been motivated to modify Ni because establishing a relationship between bitumen and temperature and vitrinite reflectance would allow one to easily determine values due to the correlation and be cost efficient.	With respect to Claim 15 Ni is silent to the language of	The system of claim 9, 	wherein determining a relationship between vitrinite reflectance equivalent and the isotopic values comprises performing a least squares regression analysis on a set of vitrinite reflectance equivalent values and a set of isotopic values.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Pop (US 2011/008889 A1) teaches a mud gas logging tool that can monitor one or more molecular concentration(s) (e.g., methane concentration, ethane concentration, carbon dioxide concentration, concentration of a fluid injected in the reservoir etc. .  . . ) extracted from the drilling mud samples after accounting for concentrations initially present in the drilling fluid leaving the drill bit.  In other example implementations, the mud gas logging tool may also be used to monitor one or more concentration(s) of isotopes (e.g., the isotopes of carbon, 12C, 13C, etc. .  . . ) associated with gases extracted from the drilling mud samples after accounting for concentrations initially present in the drilling fluid leaving the drill bit.	Socki (US 2005/0082473 A1) teaches a two-channel gas chromatograph-combustion-isotope mass spectrometer system that would allow monitoring at very high frequencies the isotopic signature of the THG (Total Hydrocarbon Gas) in the degassing mud stream on one of two channels (i.e., no separation, total C isotope analysis), while collecting compound-specific isotope data on the critical hydrocarbon "shows" on the second channel.	Examiner notes that the prior art of record 	Ellis (US 20050256646 A1) teaches in FIG. 2 a table illustrating typical collective tabulated data revealing mud gas composition and mud gas isotope sampling data for an exemplary drilling site;
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



	/YOSHIHISA ISHIZUKA/           Primary Examiner, Art Unit 2863